Citation Nr: 0104157	
Decision Date: 02/09/01    Archive Date: 02/15/01

DOCKET NO.  99-23 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  The propriety of the initial 10 percent rating for a 
right hip disability.  

2.  The propriety of the initial 10 percent rating for 
degenerative arthritis of the left hip.  


REPRESENTATION

Appellant represented by:	


ATTORNEY FOR THE BOARD

W. R. Steyn, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1983 to 
August 1988, and from July 1992 to August 1999. 

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 1999 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Winston-
Salem, North Carolina, which granted the veteran service 
connection for a right hip disability and degenerative 
arthritis of the left hip, and assigned 10 percent 
disabilities for each disability.


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.

Regarding the veteran's claims challenging the propriety of 
the initial 10 percent ratings for a right hip disability, 
and degenerative arthritis of the left hip, he was examined 
for such disabilities in July 1999.  Although the examination 
was complete in some respects, further clarification is 
necessary in order to properly rate the veteran. 

Since evaluation of the veteran's hips involves consideration 
of range of motion, the holding of the United States Court of 
Veterans Appeals (Court) in DeLuca v. Brown, 8 Vet.App. 202 
(1995) must be followed.  In that decision, the Court held 
that ratings based on limitation of motion do not subsume 
38 C.F.R. § 4.40 (1998) regarding functional loss due to pain 
or 38 C.F.R. § 4.45 (2000) regarding functional loss due to 
weakness, fatigability, incoordination, or pain on movement 
of a joint.  It was also held that the provisions of 
38 C.F.R. § 4.14 (2000) (avoidance of pyramiding) do not 
forbid consideration of a higher rating based on greater 
limitation of motion due to pain on use, including during 
flare-ups.

While the examiner at the July 1999 VA examination commented 
that the veteran had full range of motion with minimal pain 
present, not all of the requirements set forth in DeLuca were 
met.  The veteran's claims should be remanded again for 
another VA examination so that these requirements can be 
discussed.  In particular, the examiner should comment on 
whether the veteran's hips exhibit symptoms of pain on use, 
weakened movement, excess fatigability, or incoordination and 
whether these symptoms would be likely to cause additional 
range of motion loss.  Also, the examiner must specifically 
comment on the specific range of motion that the veteran has 
in his hips.  It is not enough for the examiner to say that 
the veteran has normal range of motion.  

In light of the foregoing, additional development must be 
undertaken in order to ensure that an equitable disposition 
of the veteran's claim is obtained.  Accordingly, this case 
is remanded to the RO for the following:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.

2.  The veteran should be requested to 
identify any recent private medical 
treatment for his hips and stomach and 
the RO should request copies of all 
records associated with such treatment.  
All VA medical records pertinent to his 
claims which have not been made of record 
should be associated with the claims 
file.  

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected right hip disability and 
degenerative arthritis of the left hip.  
All indicated tests or studies should be 
obtained as deemed necessary by the 
examiner.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include 
responses to the medical questions listed 
below. 

a.  Does the veteran have limitation 
of extension of the thighs (both 
right and left), and if so, what is 
such limitation in degrees?

b.  Does the veteran have limitation 
of flexion of the thighs (both right 
and left), and if so, what is such 
limitation in degrees?

c.  Does the veteran have limitation 
of abduction of the thighs (both 
right and left), and more 
specifically, is motion lost beyond 
10 degrees? 

d.  Does the veteran's left hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms - in 
other words, the examiner should 
express at what point these symptoms 
are noticeable (especially pain on 
use) when the veteran does range of 
motion testing such as flexion and 
abduction of the thigh)?

e.  Does the veteran's right hip 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms - in 
other words, the examiner should 
express at what point these symptoms 
are noticeable (especially pain on 
use) when the veteran does range of 
motion testing such as flexion and 
abduction of the thigh)?

f.  Does pain significantly limit 
functional ability during flare-ups 
or when the left hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

g.  Does pain significantly limit 
functional ability during flare-ups 
or when the right hip is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated.

5.  Upon receipt of the requested 
examination reports, the RO must review 
the claims folder and ensure that all of 
the foregoing development actions have 
been conducted and completed in full.  If 
any development is incomplete, including 
if the requested examinations do 



not include response to all questions 
posed, appropriate corrective action is 
to be implemented.  

6.  The RO should next review the 
evidence of record and formally enter its 
decision regarding the propriety to the 
initial 10 percent ratings for the 
veteran's service-connected right hip 
disability, and degenerative arthritis of 
the left hip.  Consideration should be 
given to the Court's holding in DeLuca as 
well as to the regulatory provisions of 
38 C.F.R. §§ 4.40, 4.45 (2000).  The 
veteran and his representative should 
then be furnished an appropriate 
supplemental statement of the case.  
After affording them an opportunity to 
respond, the case should be returned to 
the Board for further appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 



directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	G. H. Shufelt
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




